UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES OF AMERICA
Criminal No. 3:12cr238 (JBA)

Vv.
LAWRENCE HOSKINS August 23, 2019

 

 

RULING ON DEFENDANT’S MOTION FOR WITHDRAWAL INSTRUCTION

Mr. Hoskins moves “for a pretrial ruling regarding the Court’s jury instruction on the
elements of the withdrawal defense .. . [and] a ruling that the withdrawal defense is applicable to
aiding-and-abetting liability, and a ruling precluding the government from offering evidence
regarding Mr. Hoskins’s receipt of a pension following his August 2004 resignation from Alstom
to defeat his withdrawal defense.” (Mot. for Withdrawal Instr. [Doc. # 448] at 1.) The
government opposes, arguing that Defendant’s motion “reflects a mistaken view of the law and
the facts.” (Govt. Opp. to Withdrawal Instruction [Doc. # 478] at 2.)

I. Background

Defendant argues that the “operative facts underpinning [his] withdrawal defense are
largely undisputed.” (Mem. Supp. Mot. for Withdrawal Instruction [Doc. # 448-1] at 1.) “Mr.
Hoskins worked for Alstom for less than three years, from October 2001 to August 2004, when
he resigned from his position at the company and severed all ties to Alstom, the alleged
conspiracy and his alleged coconspirators. The original indictment against Mr. Hoskins was
returned on July 30, 2013, almost nine years later.” (Id.) “[T]he most recent overt act in
furtherance of the conspiracy in which Mr. Hoskins is alleged to have engaged occurred on
March 30, 2004, five months before his resignation” from Alstom, and “[e]ach of the substantive

counts in the indictment relates to specific wire transfers of which Mr. Hoskins had no
knowledge or personal involvement, and that substantially post-date Mr. Hoskins’s employment
with Alstom.” (Id. at 1-2.) “The wire transfers alleged in the FCPA counts occurred between
November 2005 and October 2009 . . . and the wire transfers alleged in the money laundering
counts occurred between December 2005 and March 2007.” (Id. at 2.)

The Government alleges that between 2002 and 2004, “acting on behalf of Alstom Power
US,” Mr. Hoskins “helped negotiate contracts with two consultants to funnel bribes to
Indonesian officials so that Alstom Power US would win a contract to build the Tarahan power
station.” (Govt. Opp. to Withdrawal Instruction at 1.) The terms of the contracts which
Defendant helped negotiate allegedly “made clear that once Alstom won the Tarahan project in
July 2004, Alstom’s obligation to funnel bribes through consultants was triggered and would
occur over several years.” (Id.) The Government explains that when Defendant “left Alstom in
August 2004, his role—and that of most, if not all, of his co-conspirators—was principally
fulfilled” already and the subsequent “bribe payments that were set in motion were triggered
automatically by time-based milestones.” (Id.)

Mr. Hoskins explains that because il is “clear that [his] personal involvement in the
conduct at issue ceased long before the inception of the limitations period,” he will “argue that
the charges against him are time-barred, making his withdrawal defense a central issue at trial”
which will “turn on whether [his] resignation from Alstom and severing of ties with his alleged
co-conspirators operated as an effective withdrawal from the alleged conspiracy.” (Mem. Supp.
Mot. for Withdrawal Instruction at 2.) He concludes that his withdrawal “was effective on
August 31, 2004, and absolves [him] from culpability for any subsequent acts of his alleged
coconspirators, and triggers the five-year statute-of-limitations period, which thus expired on

August 31, 2009 (four years before Mr. Hoskins was first indicted).” (Id.)

2
II. Discussion

Defendant raises three issues: first, the proper content of the jury instruction regarding
withdrawal; second, whether a withdrawal jury instruction should be given as to the counts for
which aiding and abetting is the alleged basis of liability; and third, whether his receipt of a
pension from Alstom after his resignation impacts his claimed withdrawal such that evidence of
those pension payments is admissible. (Id. at 2-3.) Mr. Hoskins asks the Court for a pretrial
ruling on these issues because they will “affect the parties’ presentation of evidence and trial
strategy.” (Id. at 4.)

The Government disputes the content of Defendant’s proposed instruction, argues that
no withdrawal instruction should be given regarding aiding and abetting, and argues that
evidence of the Alstom pension is admissible. (Gov't Opp. at 1-2.)

A. Withdrawal Instruction

Mr. Hoskins argues that under United States v. Berger, 224 F.3d 107, 119 (2d Cir. 2000),

the jury should be instructed! that withdrawal from a criminal conspiracy can occur when a

defendant: 1) “resign[s] from a criminal enterprise”; 2.) does nol “lake any subsequent acts to

 

! Defendant’s proposed jury instruction includes in pertinent part:

Once a person joins a conspiracy, that person remains a member until he
withdraws from it. Any withdrawal must be complete and it must be done in good
faith. A person can withdraw from a conspiracy by taking some affirmative steps
to terminate or abandon his participation in, and efforts to promote, the
conspiracy. Resignation from a business does not, by itself, necessarily constitute
withdrawal. However, resignation from a business may constitute withdrawal if
the defendant establishes that he: 1) openly severed ties with his alleged co-
conspirators; 2) performed no further acts in furtherance of the conspiracy; and 3)
received no further benefit from the conspiracy’s operations.

(Def.’s Mem. at 7-8.)
promote the conspiracy”; and 3) does not “receive any additional benefits from the company.”
(Def.’s Mem. at 4.) In support of his proposed instruction, Defendant argues that “resignation
from a business” constitutes “withdrawal as a matter of law when that resignation ‘foreclosed [the
defendant’s] continuing role . . . [in the scheme] and relinquished any claim to subsequent
profits.” (Id. at 5 (quoting United States v. Nerlinger, 862 F.2d 967, 974 (2d Cir. 1988)).) Mr.
Hoskins also requests that the Court instruct the jury “as to the five-year statute of limitations
period for the charged crimes, the date upon which the original indictment was returned and the
date of the inception of the limitations period, and the elements that the defendant must prove
by a preponderance of the evidence to establish withdrawal from a conspiracy.” (Id. at 7.)

The Government responds? that the withdrawal defense requires “some act to disavow or

defeat the purpose” of the conspiracy and that the withdrawal instruction should incorporate that

 

2 The Government’s proposed jury instruction includes in pertinent part:

The statute of limitations is a law that puts a limit on how much time the
government has to obtain an indictment. This can be a defense, but the defendant
has the burden of proving to you that he did in fact withdraw from the conspiracy,
and that he did so before September 22, 2005.

Once a person joins a conspiracy, that person remains a member until he
withdraws from it. Any withdrawal must be complete and it must be done in good
faith.

For a defendant to show that he withdrew from the conspiracy, proof merely that
he ceased conspiratorial activity is not enough. He must also show that he
performed some act that affirmatively established that he disavowed his criminal
association with the conspiracy or an act that was intended to defeat the purpose
of the conspiracy. The defendant may do this either by (1) making a clean breast
to the authorities, or by (2) both severing ties with his co-conspirators and also
communicating his abandonment of the criminal enterprise and its purpose in a
manner reasonably calculated to reach co-conspirators. Where a defendant by his
conspiratorial actions sets in motion events that are designed to have effect

4
standard. (Gov't Opp. at 3 (citing Hyde & Schneider v. United States, 225 U.S. 347 (1912); Smith
v. United States, 568 U.S. 106 (2013)).) Withdrawal, the Government argues, “carries no
talismanic formula, so long as the defendant establishes that he engaged in ‘affirmative acts
inconsistent with the object of the conspiracy and communicated in a manner reasonably
calculated to reach co-conspirators.” (Id. (quoting United States v. United States Gypsum Co.,
438 U.S. 422, 464-64 (1978).) The Government also argues that Mr. Hoskins’ resignation from
Alstom represents mere cessation of criminal activity, which is insufficient to demonstrate
withdrawal from a conspiracy and therefore does not support Defendant’s requested instruction.
(Id. at 4.)

The parties’ dispute centers primarily on the interpretation and impact of Berger and
Nerlinger. But neither of these two cases squarely confronts the question here: whether
resignation from a legitimate corporation through and for which the alleged conspiracy was
conducted can constitute the affirmative step required for withdrawal from a conspiracy.

Mr. Hoskins argues that “[rJead together, Nerlinger and Berger show that in the corporate
context, resignation, with no further action to support the conspiracy and no further benefit
from the conspiracy, will constitute disavowal when that resignation forecloses the defendant’s
continuing participation in the conspiracy.” (Def.’s Reply [Doc. # 482] at 2.) The Government

argues that those cases do not alter the standard requirements for proving withdrawal.

 

beyond his active participation, the defendant’s affirmative act of withdrawal must
be aimed at weakening or undermining the foreseeable consequences of his own
participation in the conspiracy.

(Gov't Opp. at 12-13.)
In Berger, the Second Circuit upheld defendant David Goldstein’s conviction by jury
verdict, rejecting his claim that he had proved withdrawal from the conspiracy as a matter of law
by offering evidence of his resignation. See Berger, 224 F.3d at 118 (“We believe that the jury was
entitled to find that Goldstein’s resignation from [Toldos Yakov Yosef Seminary (“TYY”)] was
insufficient to constitute withdrawal from the conspiracy.”). Goldstein had resigned by letter
from TYY, which “never existed except on paper” for purposes of the defrauding federal grant
programs and avoiding tax liability. Id. at 111-12. Goldstein argued that the resignation letter
effectuated his withdrawal from the conspiracy and “provide[d] conclusive evidence that his
involvement in the charged criminal conduct had ended” by the date of that letter. Id.

The Berger court concluded that the “evidence support[ed] the jury’s apparent conclusion
that Goldstein’s resignation did not amount to a disavowal of the conspiracy,” explaining that it
is “well-established that ‘[m]Jere cessation of activity is not enough to start the running of the
statute [of limitations]; there must also be affirmative action, either the making of a clean breast
to authorities, or communication of the abandonment in a manner reasonably calculated to
reach co-conspirators.” Id. (quoting Borelli, 336 F.2d at 388). That court continued:

Our case law strongly suggests that resignation from a criminal enterprise,
standing alone, does not constitute withdrawal as a matter of law; more is
required. Specifically, the defendant must not take any subsequent acts to
promote the conspiracy, see United States v. Nerlinger, 862 F.2d 967, 974 (2d
Cir.1988) (resignation plus actions that “disabled [defendant] from further
participation” in the conspiracy established withdrawal); United States v.
Goldberg, 401 F.2d 644, 649 (2d Cir.1968) (resignation plus the absence of any
subsequent activity in furtherance of the conspiracy established withdrawal), and
must not receive any additional benefits from the conspiracy, see United States v.
Eisen, 974 F.2d 246, 269 (2d Cir.1992) (no withdrawal where defendant resigned
from corrupt law firm but continued to receive a percentage of recoveries).
Id. at 118-19. The Second Circuit went on to “agree with the Third Circuit’s more explicit
statement of these principles” in United States v. Antar, 53 F.3d 568, 583 (3d Cir. 1995):

(1) resignation from the enterprise does not, in and of itself, constitute withdrawal
from a conspiracy as a matter of law; (2) total severing of ties with the enterprise
may constitute withdrawal from the conspiracy; however (3) even if the defendant
completely severs his or her ties with the enterprise, the defendant still may
remain a part of the conspiracy if he or she continues to do acts in furtherance of
the conspiracy and continues to receive benefits from the conspiracy's operations.

Because Goldstein had taken acts inconsistent with a “total severing of ties with the enterprise”
after his resignation, the jury was entitled to find that he had not withdrawn from the conspiracy.
Berger, 224 F.3d at 119.

Mr. Hoskins argues that Berger indicates that resignation from a business, when
combined with a total severing of ties and the receipt of no future benefits from the conspiracy, is
sufficient to prove withdrawal and thus requests that the jury be instructed on the elements of
that method of withdrawal. (Def.’s Mem. at 4-5.) The Government points out that TYY merely
functioned to aid the conspiracy and was not a legitimate business operation, unlike Alstom, an
otherwise legitimate business. The Government argues that this difference is crucial because
Goldstein’s resignation from TYY reasonably signaled his resignation from the criminal
enterprise itself, while Mr. Hoskins’ resignation from Alstom indicated his intent to pursue
different career opportunities and did not necessarily indicate that he intended to disavow the
conspiracy. (Gov't Opp. at 6-7.)

In Nerlinger, the defendant had participated in a fraud with coworkers at a financial
institution. 862 F.2d at 970. To participate, the defendant was required to open an account at that
institution through which the fraud could be conducted. Id. The defendant later resigned from

that institution for reasons unrelated to the fraud and closed the account several weeks later. Id.

7
After Nerlinger closed his account, the fraud continued through the accounts of other
conspirators. Id.

Because “[w]ithdrawal from a conspiracy requires affirmative action to disavow or defeat
the purpose of the conspiracy,” the question in Nerlinger was “whether [the defendant’s] closing
of the account constitutes an ‘affirmative action’ in light of the rules that mere cessation of
conspiratorial activity is not enough.” Id. at 974. The Second Circuit held that the defendant had
withdrawn from the criminal conspiracy when he resigned from his job and closed the account
through which he participated in the fraud “because it disabled him from further participation
and made that disability known to” the leader of the conspiracy. Id.

Mr. Hoskins argues that Nerlinger, like Berger, shows that “[i]n the context of a
conspiracy operating through a business enterprise, a defendant can establish withdrawal by
openly resigning from and severing ties with the business, refraining from taking any further
actions in support of the conspiracy, and avoiding any further benefit from the conspiracy.”
(Def.’s Mem. at 6-7.) The Government responds that “in Nerlinger it was not the defendant’s
‘resignation from a business’ that led to a finding of withdrawal, as Hoskins claims.” (Gov't Opp.
at 8.) Instead, the Government argues, Nerlinger’s actions constituted withdrawal because once
he closed the account, “the continuity of the scheme depended on the acts of other co-
conspirators to funnel new trades through unrelated accounts, independent acts for which the
defendant could not be held liable.” (Id.) Defendant responds that the facts here are similar to
those in Nerlinger “because when Mr. Hoskins resigned, he took an affirmative act that made it
impossible for him to continue to further the conspiracy. Just like that defendant in Nerlinger did
when he closed that, quote/unquote, dummy account.” (Tr. of 8/7/19 Oral Arg. [Doc. # 524] at

68:18-22.)
Mr. Hoskins requests an instruction, based largely on Berger and Nerlinger, which
explains to the jury that

resignation from a business may constitute withdrawal if the defendant establishes
that he: 1) openly severed ties with his alleged co-conspirators; 2) performed no
further acts in furtherance of the conspiracy; and 3) received no further benefit
from the conspiracy’s operations.

(Def.’s Mem. at 7-8.) The Government’s opposition to this requested instruction is based
primarily on asserted factual differences between this case and Berger and Nerlinger. And
although the Government acknowledges that “in some cases a resignation may be inconsistent
with the object of a conspiracy,” it argues that “that is not true here” in light of what the
“evidence at trial will show.” (Gov't Opp. at 6-12.) Because the applicability of the Berger and
Nerlinger holdings to this case will be informed by the evidence at trial, the Court cannot
determine pre-trial whether this portion of Defendant’s requested withdrawal instruction should
be given to the jury.

Separately, Mr. Haskins’ proposed jury instruction acknowledges that a defendant “can
withdraw from a conspiracy by taking some affirmative steps to terminate or abandon his
participation in, and efforts to promote, the conspiracy.” But it omits related language which
immediately follows in standard withdrawal instructions in this Circuit: “In other words, the
defendant must have demonstrated some type of positive action that disavowed or defeated the
purpose of the conspiracy.” 19-10 Modern Federal Jury Instructions—Criminal, § 19.01
(Matthew Bender). Even Berger and Nerlinger, on which Defendant heavily relies, do not support
this omission. See Berger, 224 F.3d at 118 (describing conviction despite claims of withdrawal as
“the jury’s apparent conclusion that Goldstein’s resignation did not amount to a disavowal of the

conspiracy”); Nerlinger, 862 F.3d at 974 (“Withdrawal from a conspiracy requires ‘affirmative

9
action ... to disavow or defeat the purpose’ of the conspiracy.” (quoting United States v. James,
609 F.3d 36, 41 (2d Cir. 1979))). To the extent that Mr. Hoskins argues that Berger and Nerlinger
establish an alternative method of withdrawal which does not require an affirmative act to
disavow or defeat the purpose of the conspiracy and that he is entitled to a jury instruction which
omits that language, his argument is unavailing.

Mr. Hoskins also challenges the portion of the Government’s proposed instruction which
reads:

The defendant may do this either by (1) making a clean breast to the authorities,
or by (2) both severing ties with his co-conspirators and also communicating his
abandonment of the criminal enterprise and its purpose in a manner reasonably
calculated to reach co-conspirators.

(Gov't Opp. at 12-13.) He argues that this “formulation is overly restrictive and improperly limits
the jury’s consideration,” relying on United States Gypsum Co., 438 U.S. at 464. (Def.’s Reply at
4.)

In United States Gypsum Co., the jury was instructed that

To withdraw, a defendant either must have affirmatively notified each other
member of the conspiracy he will no longer participate in the undertaking so they
understand they can no longer expect his participation or acquiescence, or he must
make disclosures of the illegal scheme to law enforcement officials.

Thus, once a defendant is shown to have joined a conspiracy, in order for you to
find he abandoned the conspiracy, the evidence must show that the defendant
took some definite, decisive step, indicating a complete disassociation from the

unlawful enterprise.

438 U.S. at 463-64 (emphasis in original). The Supreme Court deemed that instruction improper
because it “limited the jury’s consideration to only two circumscribed and arguably impractical

methods of demonstrating withdrawal from the conspiracy” even though “[nJothing .. . in the

10
case law suggests, much less commands, that such confining blinders be placed on the jury’s
freedom to consider evidence regarding the continuing participation of alleged conspirators in
the charged conspiracy.” Id. at 464. “Affirmative acts inconsistent with the object of the
conspiracy and communicated in a manner reasonably calculated to reach co-conspirators have
generally been regarded as sufficient to establish withdrawal.” Id. at 464-65. Unnecessarily
“confining” instructions regarding the requirements of withdrawal will be avoided by omitting
this portion of the Government’s requested instruction.

Consistent with United States Gypsum Co., the model withdrawal instruction presents
these methods of withdrawal as examples of the affirmative act required, not as absolute
requirements of a successful withdrawal defense. See 19-10 Modern Federal Jury Instructions
(“(If applicable: By way of example, a defendant may withdraw from a conspiracy by: giving a
timely warning to the proper law enforcement officials; or wholly depriving his prior efforts of
effectiveness in the commission of the crime; or making appropriate efforts to prevent the
commission of a crime; or by doing acts that are inconsistent with the object(s) of the conspiracy
and making reasonable efforts to communicate thuse acts lu his co-conspitatuts.)”).

Defendant also challenges the portion of the Government’s proposed instruction which
reads:

Where a defendant by his conspiratorial actions sets in motion events that are
designed to have effect beyond his active participation, the defendant's affirmative
act of withdrawal must be aimed at weakening or undermining the foreseeable
consequences of his own participation in the conspiracy.

(Gov't Opp. at 12-13.) He argues that this “time bomb” theory of conspiracy and withdrawal
“ignores the actual allegations in the indictment, which describe numerous actions by alleged co-

conspirators post-Mr. Hoskins[’] resignation that were required to facilitate the allegedly corrupt

11
payment.” (Def.’s Reply at 6.) Because the applicability of this instruction will depend, at least in
part, on the evidence at trial, the Court declines to determine pre-trial whether this portion of the
Government’s proposed withdrawal instruction will be given to the jury.

B. Withdrawal and Aiding and Abetting Liability

The parties also dispute whether the affirmative defense of withdrawal is applicable as a
matter of law to the counts of the indictment that charge Mr. Hoskins under an aiding and
abetting theory of liability.

Mr. Hoskins argues that two cases, Smith v. United States and Rosemond v. United States,
make clear that he is entitled to a withdrawal instruction as to the aiding and abetting counts.
The Government argues that the withdrawal defense is generally not available for aiding and
abetting liability, and even if it could be in some cases, the facts of this case do not entitle Mr.
Hoskins to such an instruction.

In Smith v. United States, the Supreme Court held that withdrawal, which “presupposes
that the defendant committed the offense,” does not negate an element of conspiracy but rather is
an affirmative defense which “terminates the defendant’s liability for postwithdrawal acts of his
co-conspirators.” 568 U.S. 106, 110-11. But the defendant “remains guilty of conspiracy” even
when successful withdrawal “terminates [his] liability for postwithdrawal acts of his co-
conspirators.” Id. at 111.

In Rosemond v. United States,’ the Supreme Court considered whether the defendant's

conduct was sufficient to support an aiding and abetting-based conviction under 18 U.S.C. §$

 

3 As Defendant notes, “[t]here is some disagreement among courts regarding wither
Rosemond’s advance knowledge requirement applies only to crimes that relate to ‘combinations’
of offenses, such as Section 924(c), or to all criminal violations.” (Def.’s Mem. at 10 n.5 (citing

12
924(c) for using a gun in connection with a drug trafficking crime. 572 U.S. 65, 67 (2014). Aiding
and abetting liability generally requires that the defendant (1) take an affirmative act in
furtherance of the offense (2) with intent to facilitate the offense’s commission. Id. at 71. The
Supreme Court considered, for purposes of a § 924(c) conviction based on aiding and abetting
liability, whether the defendant need intend only to facilitate a drug trafficking crime or must
also intend that a firearm be used in the commission of that crime. Id. at 72.

Generally, as to the “affirmative act” requirement of aiding and abetting liability, a
defendant “can be convicted as an aider and abettor without proof that he participated in each
and every element of the offense,” even if his aid “relates only to one (or some) of a crime’s
phases or elements.” Jd. at 73 (internal quotation omitted). But as to the intent requirement,
aiding and abetting liability requires “a state of mind extending to the entire crime,” even if the
affirmative act taken is only in furtherance of one element or portion of the crime. Id. at 76. The
“intent must go to the entire crime charged.” Id. The Supreme Court further explained that this
“intent requirement [is] satisfied when a person actively participates in a criminal venture with
full knowledge of the circumstances constituting the charged offense.” Id. at 77. Therefore, “a
defendant may be convicted of aiding and abetting a § 924(c) violation only if his intent reaches
beyond a simple drug sale, to an armed one,” and evidence of the defendant’s advance
“know[ledge] that one of his confederates will carry a gun” combined with active participation in
the drug transaction meets this standard. Id. at 76, 78. Similarly, a defendant may be convicted of
aiding and abetting mail fraud where “he took part in the fraud knowing that his confederate

would take care of the mailing.” Id. at 77 (internal quotation omitted). The Rosemond Court

 

cases).) For purposes of considering Defendant’s requested instruction, the Court assumes
without deciding that Rosemond applies to the charges against Mr. Hoskins.

13
concluded that “for purposes of aiding and abetting law, a person who actively participates in a
criminal scheme knowing its extent and character intends that scheme’s commission.” Id.

The language in Rosemond on which Mr. Hoskins bases his argument comes as part of
the explanation for the requirement of “advance knowledge” that a gun will be used during the
drug transaction:

... knowledge enables him to make the relevant legal (and indeed, moral) choice.
When an accomplice knows beforehand of a confederate’s design to carry a gun,
he can attempt to alter that plan or, if unsuccessful, withdraw from the enterprise;
it is deciding instead to go ahead with his role in the venture that shows his intent
to aid an armed offense. But when an accomplice knows nothing of a gun until it
appears at the scene, he may already have completed his acts of assistance; or even
if not, he may at that late point have no realistic opportunity to quit the crime.

Id. at 78. Therefore, to have the requisite intent for aiding and abetting, a defendant must have
“knowledge at the time the accomplice can do something with it—most notably, opt to walk
away.” Id. But an aider and abettor may not escape liability by “joining in a dangerous criminal
scheme but evading its penalties by leaving use of the gun to someone else. Aiding and abetting
law prevents that outcome, so long as the player knew the heightened stakes when he decided to
stay in the game.” Id. at 80.

Mr. Hoskins argues that “taken together,” Smith and Rosemond “hold that a defendant
who affirmatively decides to withdraw from further participation in an offense—thereby
relinquishing the relevant intent—cannot be liable for the subsequent acts of his purported
accomplices.” (Def.’s Mem. at 10.) He contends that to “find otherwise would eviscerate
Rosemond’s holding that an aider-and-abettor must possess the requisite intent to facilitate ‘the
specific and entire crime charged,’ and must have sufficient advance knowledge of the scope of

the crime in order to permit him to decide whether or not to withdraw from or continue in the

14
course of conduct.” (Id.) Defendant argues specifically that to prove aiding and abetting liability
on the FCPA and money laundering counts, “the government must establish that” the actions
allegedly taken by Mr. Hoskins during his employment at Alstom which facilitated the later wire
transfers were done “with intent to facilitate ‘the specific and entire crime charged.” (Id. at 12.)
“Thus,” Mr. Hoskins concludes, if he “withdrew from the scheme before these specific
transactions were even contemplated, let alone completed, the government could not establish
that he acted with the requisite intent to be liable as an accomplice.” (Id.)

But Defendant’s argument conflates the intent requirement of aiding and abetting
liability with the applicability of the withdrawal defense to the aiding and abetting counts. Under
Rosemond, Defendant is correct that in order to prove that Mr. Hoskins aided and abetted as
charged, the Government must establish that his affirmative acts were done with intent to
facilitate the specific and entire crime charged. But this requirement is clearly incorporated, as in
Rosemond, as part of the intent element of aiding and abetting liability and not as the basis for a
withdrawal defense.

Rosemond makes clear that in discussing the mental state required for guilt under an
aiding and abetting theory, the Supreme Court did not implicitly apply the withdrawal defense to
aiding and abetting through its single use of the word “withdraw.” The Supreme Court in
Rosemond contemplated that, with advance knowledge that his confederate planned to use a gun,
the defendant would have had the opportunity to “withdraw” from participating in the
transaction. In other words, had he chosen to “withdraw” prior to the transaction, the defendant
would not have committed the affirmative act which is the basis of aiding and abetting liability.
The Rosemond Court made clear that its decision was intended to allow an individual who

“knows beforehand” of his confederate’s plan to use a gun during a drug transaction to “attempt

15
to alter [the] plan or, if unsuccessful, withdraw from the enterprise.” 572 U.S. at 78. “[T]hat
means knowledge at a time the accomplice can do something with it—most notably, opt to walk
away.” Id. Thus Rosemond deals with the question of knowledge, and the opportunity to act upon
that knowledge, before the charged crime has been committed. But Smith made clear that
“withdrawal presupposes that the defendant committed the offense” and later took some act to
withdraw from the conspiracy. 568 U.S. at 111. Thus Defendant’s argument that “Smith, together
with the Supreme Court’s more recent decision in Rosemond, affirms that the withdrawal defense
is applicable to aiding-and-abetting liability,” (Def.’s Mem. at 9), is unconvincing. Mr. Hoskins
has not demonstrated that a withdrawal instruction should be given to the jury with regard to the
aiding and abetting counts.
C. Pension Evidence

Finally, the parties dispute whether the Government should be permitted to introduce
evidence that, after resigning from Alstom, Mr. Hoskins continued to receive payments from two
pensions to which he and Alstom had contributed while he was employed there. Mr. Hoskins
explains:

The pensions were unrelated to the success or failure of any particular project and
were not tied to Alstom’s overall financial performance. Nonetheless, the
government has previously indicated that it might seek to introduce proof of the
receipt of pension payments as evidence that Mr. Hoskins benefitted from the
operation of the alleged conspiracy after he resigned from Alstom. (See Opp. Br.
14.) Since the pension payments are completely unrelated to the charged offenses,
the Court should preclude the government from introducing evidence of the
pensions pursuant to Federal Rules of Evidence 402 and 403... . Evidence of Mr.
Hoskins’s pension is irrelevant because the pension did not constitute a benefit
stemming from the alleged conspiracy. Further, admission of this evidence would
waste time and risk misleading or confusing the jury, so it is therefore also
inadmissible under Rule 403.

16
(Def.’s Mem. at 13-14.) Mr. Hoskins argues that “serial payments” which are “lengthy, indefinite,
ordinary, typically noncriminal and unilateral’ do not constitute continuing economic benefits of
a conspiracy.” (Id. at 14 (quoting United States v. Grimm, 738 F.3d 498, 503 (2d Cir. 2013).)

The Government makes two arguments. First, it argues that Mr. Hoskins’ receipt of the
pension is “inconsistent with his claim [in support of his withdrawal defense] that he severed ties
with” the conspiracy, (Gov't Opp. at 23), especially in light of the Defendant’s argument that
“what [the Government] allege[s] is that the Defendant participated in a conspiracy that was
wholly dependent on his position as an Alstom employee. So we have truly a conspiracy that is
conducted through a business, and really in all respects is coterminous with the Defendant’s
Alstom employment,” (Tr. of 8/7/19 Oral Arg. [Doc. # 524] at 66:18-23.) Second, the
Government also argues that because “Hoskins’ compensation—and thus his pension—was
dependent on the continued operation of Alstom and its subsidiaries, which in turn was
dependent on securing large power projects,” Defendant continued to receive benefits from the
conspiracy beyond his resignation. (Jd. at 25.)

But at oral argument on August 7, the Government acknowledged that evidence of the
pension might not be relevant, depending upon what arguments are made at trial, what other
evidence is presented at trial, and what instruction the Court intends to give the jury on
withdrawal. (See Tr. of 8/7/19 Oral Arg. at 95:21-97:7.) The admissibility of evidence regarding

Defendant’s receipt of pension payments from Alstom will thus await determination at trial.

17
III. Conclusion
For the foregoing reasons, Defendant’s Motion for a Withdrawal Instruction [Doc. # 448]
is granted in part and denied in part. The withdrawal instruction given to the jury will be

consistent with this ruling, but its precise contours and content will be determined at trial.

I'TIS SO ORDERED. . / ) 7”

fF

weer A V\
Janet Bond Arterton, U.S.D.J.
‘ee

Dated at New Haven, Connecticut this 23rd day of August 2019.

18
